 1

 2

 3

 4

 5

 6

 7

 8                            UNITED STATES DISTRICT COURT
 9                                      EASTERN DISTRICT OF CALIFORNIA

10

11   RODNEY C. BUCKLEY,                                         Case No. 1:17-cv-00102-LJO-BAM (PC)
12                         Plaintiff,                           FINDINGS AND RECOMMENDATIONS
                                                                RECOMMENDING DENIAL OF
13            v.                                                DEFENDANTS’ MOTION TO DISMISS FOR
                                                                FAILURE TO EXHAUST
14   JOHNSON, et al.,                                           ADMINISTRATIVE REMEDIES
15                         Defendants.                          (ECF Nos. 35, 60)
16                                                              FOURTEEN (14) DAY DEADLINE
17

18   I.       Introduction

19            Plaintiff Rodney C. Buckley (“Plaintiff”) is a state prisoner proceeding pro se and in

20   forma pauperis in this civil rights action. This action proceeds on Plaintiff’s first amended

21   complaint against Defendants Johnson and Zamora for excessive force in violation of the Eighth

22   Amendment, Defendants Gutierrez, Rocha, and John Doe1 for failure to protect in violation of the

23   Eighth Amendment, and Defendant Gonzales for retaliation in violation of the First Amendment.

24            On November 9, 2018, Defendants Johnson, Gutierrez, Rocha, and Gonzales filed a

25   motion to dismiss Plaintiff’s first amended complaint pursuant to Federal Rule of Civil Procedure

26   12(b)(6) for Plaintiff’s failure to exhaust his administrative remedies prior to bringing suit. (ECF

27
     1
      Plaintiff reports that he is currently attempting to ascertain the identity of Defendant John Doe through informal
28   discovery. (ECF No. 65.)
                                                               1
 1   No. 35.) Plaintiff’s opposition was filed on January 16, 2019, (ECF No. 54), and Defendants

 2   Johnson, Gutierrez, Rocha, and Gonzales filed a reply on January 22, 2019, (ECF No. 56).

 3   Following substitution of new counsel, Defendant Zamora filed a notice of joinder in the motion

 4   to dismiss on February 19, 2019. (ECF No. 60.) The motion is deemed submitted. Local Rule

 5   230(l).

 6   II.       Defendants’ Motion to Dismiss

 7             Briefly summarized, Plaintiff alleges in his amended complaint that on or about January

 8   21, 2013, Defendants Johnson and Zamora used excessive force when they moved him into his

 9   cell. During this time, Defendants Gutierrez, Rocha, and John Doe saw the assault and refused to

10   intervene. Finally, Plaintiff alleges that Defendant Gonzales retaliated against him by placing

11   him in Administrative Segregation immediately after alleging staff misconduct.

12             In Plaintiff’s first amended complaint, he further alleges that an inmate appeal or

13   administrative process is available at his institution, that he filed an appeal or grievance

14   concerning all of the facts contained in the complaint, and that he completed the process. (ECF

15   No. 14, p. 3.) Plaintiff further alleges that he filed his grievance on February 12, 2013 on paper

16   following his initial verbal complaint regarding staff misconduct on January 21, 2013. The first

17   level was bypassed. The second level was addressed by Lieutenant Marsh, and was partially

18   granted. Plaintiff’s appeal was rejected on July 17, 2013, and was cancelled on December 6,

19   2013. (Id.) Plaintiff states that he was denied at the third level of appeal on June 3, 2014,2

20   regarding appealing his cancellation of the original appeal. (Id. at 8.)
21             Defendants move to dismiss Plaintiff’s verified first amended complaint on the grounds

22   that it is apparent on the face of the amended complaint that Plaintiff has failed to exhaust his

23   administrative remedies.

24   ///

25   ///

26   ///
27
     2
       Plaintiff’s first amended complaint states that this appeal was denied on June 3, 3014, but this appears to be a
28   typographical error.
                                                                2
 1          A.      Legal Standards

 2                  1.      Statutory Exhaustion Requirement

 3          Pursuant to the PLRA,“[n]o action shall be brought with respect to prison conditions

 4   under [42 U.S.C. § 1983], or any other Federal law, by a prisoner confined in any jail, prison, or

 5   other correctional facility until such administrative remedies as are available are exhausted.” 42

 6   U.S.C. § 1997e(a); see also Jones v. Bock, 549 U.S. 199, 211 (2007); McKinney v. Carey, 311

 7   F.3d 1198, 1199–1201 (9th Cir. 2002). “The PLRA attempts to eliminate unwarranted federal-

 8   court interference with the administration of prisons, and thus seeks to afford corrections officials

 9   time and opportunity to address complaints internally before allowing the initiation of a federal

10   case.” Woodford v. Ngo, 548 U.S. 81, 93 (2006) (alterations, footnote, and quotation marks

11   omitted). Requiring exhaustion provides prison officials a “fair opportunity to correct their own

12   errors” and creates an administrative record for grievances that eventually become the subject of

13   federal court complaints. Id. at 94, 126; see also Porter v. Nussle, 534 U.S. 516, 524–25 (2002).

14   Exhaustion is required regardless of the relief sought by the prisoner and regardless of the relief

15   offered by the process, Booth v. Churner, 532 U.S. 731, 741 (2001), and the exhaustion

16   requirement applies to all prisoner suits relating to prison life, Porter, 534 U.S. at 532. Prisoners

17   must adhere to the deadlines and other “critical procedural rules” of the prison’s grievance

18   process, Woodford, 548 U.S. at 90; Jones, 549 U.S. at 218, such that an untimely or otherwise

19   procedurally defective grievance is insufficient, Woodford, 548 U.S. at 83–84.

20          Failure to exhaust may be excused where the administrative remedies have been rendered
21   “unavailable,” and in such a case, the plaintiff bears the burden of demonstrating that the

22   grievance process was unavailable to him through no fault of his own. Sapp v. Kimbrell, 623

23   F.3d 813, 822–23 (9th Cir. 2010). See also Ward v. Chavez, 678 F.3d 1042, 1044–45 (9th Cir.

24   2012) (exhaustion excused where futile); Nunez v. Duncan, 591 F.3d 1217, 1224 (9th Cir. 2010)

25   (warden’s mistake rendered prisoner’s administrative remedies “effectively unavailable”); Brown,

26   422 F.3d at 939-40 (plaintiff not required to proceed to third level where appeal granted at second
27   level and no further relief was available). Aside from this single exception, “the PLRA’s text

28   suggests no limits on an inmate’s obligation to exhaust––irrespective of any ‘special
                                                       3
 1   circumstances.’ . . . [a]nd that mandatory language means a court may not excuse a failure to

 2   exhaust, even to take such circumstances into account.” Ross v. Blake, 136 S. Ct. 1850, 1856

 3   (2016).

 4             The test for deciding whether a grievance procedure was unavailable uses an objective

 5   standard. Albino v. Baca, 697 F.3d 1023, 1035 (9th Cir. 2012) (“Albino I”). “[A]ffirmative

 6   actions by jail staff preventing proper exhaustion, even if done innocently, make administrative

 7   remedies effectively unavailable.” Id. at 1034. An inmate may demonstrate the unavailability of

 8   remedies by showing “(1) that jail staff affirmatively interfered with his ability to exhaust

 9   administrative remedies or (2) that the remedies were unknowable.” Id. at 1033. The inmate

10   must make “a good-faith effort” to determine and comply with a prison’s grievance procedures.

11   Id. at 1035.

12                    2.      California Department of Corrections and Rehabilitation (CDCR)

13             The State of California provides its prisoners and parolees the right to appeal

14   administratively “any policy, decision, action, condition, or omission by the department or its

15   staff that the inmate or parolee can demonstrate as having a material adverse effect upon his or

16   her health, safety, or welfare.” Cal. Code Regs. tit. 15 § 3084.1(a). The process is initiated by

17   submitting a CDCR Form 602 (“602 form”). Id. at § 3084.2(a). At the time of the events alleged

18   in this action, California prisoners were required to submit appeals within thirty (30) calendar

19   days of the event being appealed, and the process was initiated by submission of the appeal at the

20   first level. Id. at §§ 3084.7(a), 3084.8(c). Three levels of appeal were involved, including the
21   first level, second level, and third level. Id. at § 3084.7. The third level of review exhausts

22   administrative remedies. Id. at § 3084.7(d)(3). In order to satisfy § 1997e(a), California state

23   prisoners are required to use this process to exhaust their claims prior to filing suit. Woodford,

24   548 U.S. at 85; McKinney, 311 F.3d. at 1199–1201.

25                    3.      Motion to Dismiss

26             The failure to exhaust in compliance with section 1997e(a) is an affirmative defense under
27   which Defendants have the burden of raising and proving the absence of exhaustion. Jones, 549

28   U.S. at 216; Wyatt v. Terhune, 315 F.3d 1108, 1119 (9th Cir. 2003). Defendants may raise
                                                        4
 1   exhaustion deficiencies as an affirmative defense under § 1997e(a) in either (1) a motion to

 2   dismiss pursuant to Rule 12(b)(6) or (2) a motion for summary judgment under Rule 56. Albino

 3   v. Baca, 747 F.3d 1162, 1168–69 (9th Cir. 2014) (en banc) (“Albino II”). If the Court concludes

 4   that Plaintiff has failed to exhaust, the proper remedy is dismissal without prejudice of the

 5   portions of the complaint barred by § 1997e(e). Jones, 549 U.S. at 223–24; Lira v. Herrera, 427

 6   F.3d 1164, 1175–76 (9th Cir. 2005).

 7          Rule 12(b)(6) of the Federal Rules of Civil Procedures provides for motions to dismiss for

 8   “failure to state a claim upon which relief can be granted.” Fed. R. Civ. P. 12(b)(6). In

 9   considering a motion to dismiss pursuant to Federal Rule of Civil Procedure 12(b)(6), the court

10   must accept as true the allegations of the complaint in question, Erickson v. Pardus, 551 U.S. 89

11   (2007), and construe the pleading in the light most favorable to the plaintiff. Jenkins v.

12   McKeithen, 395 U.S. 411, 421 (1969); Meek v. Cty. of Riverside, 183 F.3d 962, 965 (9th Cir.

13   1999). In ruling on the motion, the court “may generally consider only allegations contained in

14   the pleadings, exhibits attached to the complaint, and matters properly subject to judicial notice.”

15   Outdoor Media Grp., Inc. v. City of Beaumont, 506 F.3d 895, 899 (9th Cir. 2007) (citation and

16   quotation marks omitted). The court may also consider documents incorporated by reference into

17   the complaint. Van Buskirk v. Cable News Network, Inc., 284 F.3d 977, 980 (9th Cir. 2002).

18          In general, pro se pleadings are held to a less stringent standard than those drafted by

19   lawyers. Haines v. Kerner, 404 U.S. 519, 520 (1972). The court has an obligation to construe

20   such pleadings liberally. Bretz v. Kelman, 773 F.2d 1026, 1027 n.1 (9th Cir. 1985) (en banc).
21   However, a court’s liberal interpretation of a pro se complaint may not supply essential elements

22   of the claim that were not pled. Ivey v. Bd. of Regents of Univ. of Alaska, 673 F.2d 266, 268

23   (9th Cir. 1982). Also, the Court need not credit “naked assertions,” “labels and conclusions” or

24   “a formulaic recitation of the elements of a cause of action.” See Bell Atlantic Corp. v.

25   Twombly, 550 U.S. 544, 555–57 (2007).

26          B.      Discussion
27          In his complaint, Plaintiff originally alleged that his original grievance regarding the

28   excessive force and related incidents was cancelled on December 6, 2013 at the third level. (ECF
                                                      5
 1   No. 14, p. 3.) Thereafter, Plaintiff appealed the cancellation, but the second appeal was denied at

 2   the third level on June 3, 2014. (Id. at 8.) Defendants argue that, based on these allegations, it is

 3   apparent on the face of the complaint alone that Plaintiff never exhausted his administrative

 4   remedies as to the merits of the claims at issue in this action.

 5          In his opposition to the motion to dismiss, Plaintiff clarifies that his original appeal was

 6   rejected on July 17, 2013 at the third level with instructions to attach his CDCR Form 837.

 7   Plaintiff submitted a 22 request form to the proper official as soon as he became aware of who it

 8   was. A few weeks after the deadline, Plaintiff received the CDCR Form 837 and submitted it.

 9   On October 10, 2013, the appeal was rejected again, and Plaintiff was informed that he needed to

10   attach a CDCR Form 1858. Plaintiff complied again and sent in an amended grievance. On

11   December 6, 2013, the grievance was cancelled, stating that because his response to the initial

12   rejection (the CDCR Form 837) was untimely, his appeal was cancelled. (ECF No. 54, p. 5.)

13   Plaintiff appealed the cancellation, arguing that he has no control over when he receives certain

14   CDCR documentation through the institutional mail. However, CDCR denied Plaintiff’s appeal

15   of the cancellation. (Id. at 5–6.) Plaintiff argues, therefore, that the appeal was cancelled because

16   he did not submit his supplemental documents on time, which was not within his control.

17          The Court finds that Plaintiff has argued and presented evidence in his opposition to the

18   motion to dismiss that he attempted to timely supplement his inmate appeal, but was prevented

19   from doing so due to actions of prison officials. Defendants argue that the Court should disregard

20   Plaintiff’s arguments, as they were not included in the amended complaint. Furthermore, Plaintiff
21   has not provided any plausible proof to support his assertion that his failure to timely supplement

22   his original appeal was the fault of someone within CDCR. (ECF No. 56.) Nevertheless,

23   Plaintiff has submitted sufficient evidence to raise this as an issue that should be addressed on a

24   more extensive factual record. Plaintiff was not required to allege all facts relevant to his

25   exhaustion attempts on the face of his amended complaint, nor is a motion to dismiss the

26   appropriate mechanism for Defendants to challenge the sufficiency of the evidence Plaintiff has
27   presented in support of his arguments.

28   ///
                                                        6
 1             This is not the “rare event” where failure to exhaust is clear on the face of the complaint.

 2   Albino II, 747 F.3d at 1169. Without a record of Plaintiff’s alleged attempts to seek timely

 3   redress through the inmate appeals process, the undersigned cannot rule out the possibility that

 4   administrative remedies were “effectively unavailable” to him. Therefore, the Court recommends

 5   that Defendants’ Rule 12(b)(6) motion to dismiss for failure to exhaust be denied, without

 6   prejudice to renewal as a motion for summary judgment.

 7   III.      Conclusion and Recommendation

 8             For the reasons set forth above, the Court HEREBY RECOMMENDS that Defendants’

 9   motion to dismiss, (ECF No. 35), be DENIED without prejudice to renewal as a motion for

10   summary judgment.

11             These Findings and Recommendations will be submitted to the United States District

12   Judge assigned to the case, pursuant to the provisions of Title 28 U.S.C. § 636(b)(l). Within

13   fourteen (14) days after being served with these Findings and Recommendations, the parties may

14   file written objections with the Court. The document should be captioned “Objections to

15   Magistrate Judge’s Findings and Recommendations.” The parties are advised that failure to file

16   objections within the specified time may result in the waiver of the “right to challenge the

17   magistrate’s factual findings” on appeal. Wilkerson v. Wheeler, 772 F.3d 834, 839 (9th Cir.

18   2014) (citing Baxter v. Sullivan, 923 F.2d 1391, 1394 (9th Cir. 1991)).

19
     IT IS SO ORDERED.
20
21          Dated:   April 3, 2019                               /s/ Barbara    A. McAuliffe            _
                                                             UNITED STATES MAGISTRATE JUDGE
22

23

24

25

26
27

28
                                                         7
